DETAILED ACTION
Claims 1-8 were rejected in the Office Action mailed 7 August 2020.
Applicants filed a response and amended claim 1 on 27 October 2020.
Claims 1-8 are pending.
Claims 1-8 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/638,561 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes a microstructure that is at least 45% tempered martensite phase, 20-40% ferrite phase, and 10-25% retained austenite phase, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 5-16 are drawn to a method for manufacturing a high-strength stainless steel seamless pipe, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of manufacturing the high-strength stainless steel seamless pipe produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/076,138 the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.030 mass% and that Cr + Mo ≥ 19.0 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.05% or less and 0.010%-0.100%, by mass, respectively (copending claim 1), i.e., C% + N%: 0.15% or less, Cr and Mo are 15.0-19.0% and 2.0-3.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 17-22%, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes a microstructure that is at least 45% tempered martensite phase, 20-40% ferrite phase, and 10-25% retained austenite phase, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 5-16 are drawn to a method for manufacturing a high-strength stainless steel seamless pipe, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of manufacturing the high-strength stainless steel seamless pipe produces a product that would encompass the presently claimed product.


Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/480,785 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.030 mass% and that Cr + Mo ≥ 19.0 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.001-0.020% and 0.001-0.020%, by mass, respectively (copending claim 1), i.e., C% + N%: 0.002-0.040%, Cr and Mo are 11.0-24.0% and 0.01-2.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 11.01-26%, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes a specific threshold stress intensity factor of the hot-rolled ferritic stainless steel, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/487,203 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.030 mass% and that Cr + Mo ≥ 19.0 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.05% or less and 0.15% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.20% or less, Cr and Mo are 14.5-17.5% and 2.7-5.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 19% or more, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes a microstructure that is at least 45% martensite phase, 10-45% ferrite phase, and 30% or less retained austenite phase, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/477,393 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.030 mass% and that Cr + Mo ≥ 19.0 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.012-0.05% and 0.0.012-0.07%, by mass, respectively (copending claim 1), i.e., C% + N%: 0.024-0.12%, Cr and Mo are 16.0-18.0% and 2.0-3.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 18.0-21.0%, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Additionally, while the copending claims 5-8 are drawn to a method for producing a high strength seamless stainless steel pipe, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of manufacturing the hot- rolled ferritic stainless steel produces a product that would encompass the presently claimed product.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/325,577 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.025% or less and 0.025% or less, by mass, respectively (copending claim 1), i.e., C% +N%: 0.050% or less, Cr and Mo are 16.0-30.0% and 0.6-3.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 16.6-33.0%, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, and Cu in the copending application overlap the presently claimed. As set prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes mass% of Si and Ni satisfy the following formula, 2Si + Ni ≥ 1.0%, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 and 5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of copending Application No. 16/087,486 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The copending claims meet all the limitations of the present claims, wherein C and N are 0.020% or less and 0.025% or less, by mass, respectively (copending claim 1), i.e., C% +N%: 0.045% or less, Cr and Mo are 18.0-25.0% and 0.01-2.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 18.01-27.0%, and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes the formula 0.5 ≤ PBI ≤ 20.0 where PBI = (7Al + 2Ti + Si + 10 Zr + 130 Ca) × O × 1000, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 7,806,993. Although the claims at issue are not identical, they are not patentably distinct from each other because US 7,806,993 is obvious over the presently claimed invention.
The present claims requires a ferritic stainless steel that comprises C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, Cu, Fe and inevitable impurities and that the C and N content not exceed 0.018 mass%. The patented claims meet all the limitations of the present claims, wherein C and N are 0.02% or less and 0.02% or less, by mass, respectively (copending claim 1), i.e., C% + N%: 0.040% or less, Cr and Mo are 12.0-20.0% and 1.0-5.0%, by mass, respectively (copending claim 1), i.e., Cr% + Mo%: 13.0-25.0% and the amounts of C, Si, Mn, P, S, Cr, N, Nb, Ti, Al, Ni Co, Mo, and Cu in the copending application overlap the presently claimed. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed in the prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
While the copending claims further includes a proof stress at 900°C of 20 MPa or more, etc., in light of the open language of the present claims, i.e., “comprising” it is clear that the present claims would be open to the inclusion of the additional limitation of the copending claims.
Additionally, while the copending claims 16-29 are drawn to a method of producing a hot rolled ferritic stainless steel sheet, given that the method is drawn to form the product that encompasses the presently claimed product, it is clear that the method of producing a hot rolled ferritic stainless steel sheet produces a product that would encompass the presently claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (US 7,806,993 B2) (hereinafter “Miyazaki”).

Regarding claim 1, Miyazaki teaches the following composition for a ferritic stainless steel, in mass% (Miyazaki, Column 2, lines 30-57 and Column 3, line 55- Column 5 line 22):
Element
Present Invention
Miyazaki
Overlap
C
0-0.025
0-0.020
Preferred: 0-0.008
0-0.020
Si
0.01-0.40
0-2.0
Preferred: 0.5-1.5

Mn
0.05-1.5
0-2.0
Preferred: 0.5-0.6

P
0-0.05
0

0

0-0.01
0
0
Cr
17.0-30.0
12-40

17.0-30.0
Mo
1.10-3.0
1.0-5.0
Preferred: 1.0-3.0
1.10-3.0
Ni
1.20-3.0
0-2.0
1.20-2.0
Nb
0.20-0.80
0-1.0
Preferred: 0.4-0.7

Al
0.001-0.10
0.01-7.0
0.01-0.10
N
0-0.025
0-0.020
Preferred: 0-0.008
0-0.020
Remaining Balance
Fe and inevitable impurities
Fe and unavoidable impurities
Fe and inevitable impurities

The ranges of Miyazaki overlap, encompass, or fall within the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).
Given the preferable amount of C being 0.0-0.020 mass%, and the preferable amount of N being less than 0.020 mass% in Miyazaki, as set forth above, it is clear that (C + N) mass% would necessarily be 0.0-0.04 mass%, i.e., 0.020+0.020=0.04%; 0+0=0. Further working examples 21-22, 26-29, and 31-32 in Table 3 satisfy the requirement that the total amount of C and N present in the composition does not exceed 0.030 mass% (Miyazaki, Table 3).
Given the preferable amount of Cr being 12-40 mass%, and the preferable amount of Mo being less than 1.0-5.0 mass% in Miyazaki, as set forth above, it is clear that (Cr + Mo) mass% would necessarily be 13.0-45.0 mass%, i.e., 12+1.0=13%; 40+5=45. Further working examples 21-22, 26-29, and 31-32 in Table 3 satisfy the requirement that the total amount of Cr and Mo present in the composition exceeds 19.0 mass% (Miyazaki, Table 3).

Regarding claim 2, Miyazaki additionally teaches the following additions to the composition for a ferritic stainless steel, in mass% (Miyazaki, Column 2, lines 35-54):
Element
Present Invention
Miyazaki
Overlap
Cu
0.01-1.0
0-1.0
0.01-1.0
Co
0.01-1.0
0-1.0

0.01-1.0


The ranges of Miyazaki encompass the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 3 and 5, Miyazaki teaches all elements of claims 1 and 2, and Miyazaki also teaches the following additions to the composition for a ferritic stainless steel, in mass% (Miyazaki, Column 2, lines 44-65):
Element
Present Invention
Miyazaki
Ti
0.01-0.10
0-0.5
V
0.01-0.50
0-0.5
Preferred: 0.05-0.30
Zr
0.01-0.30
0-0.5
B
0.0003-0.005
0-0.01
Preferred: 0.0008-0.002
Ca
0.0003-0.003
0-0.01
Preferred: 0.0005-0.002
Mg
0.0003-0.003
0-0.01
Preferred: 0.0004-0.002

0.001-0.10
0-0.1

The ranges of Miyazaki encompass the ranges of the presently claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art,” a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fe. Cir. 1990).

Regarding claims 4, 6, 7, and 8, all elements of claims 1, 2, 3, and 5 are taught above and Miyazaki also teaches that the steel is suitable for members used in high-temperature environments including exhaust pipes of automobiles and the like (Miyazaki, Column 1, lines 10-12). The use of the steel of Miyazaki for exhaust pipes of automobiles correspond to the use of the steel of the present invention for automotive exhaust heat recovery devices or exhaust gas recirculation devices.

Response to Arguments
The amendment to claim 1 to remove the parentheses from the claim language resolves the previous issue and the claim objection is withdrawn.

In response to the amendment regarding Ni: 1.20% or more, it is agreed that Kami would no longer meet the present claims.  Therefore, the previous 35 U.S.C. 103 rejections over Kami are withdrawn from the record.  However, it is noted that Miyazaki would still meet the present claims as set forth above.

In response to Applicants' remark, regarding the double patenting rejection to be held in abeyance, Applicants’ request that the double patenting rejections to be held in abeyance is 
However, in response to the amendment in claim 1, it is agreed that 16/307,578; 16/307,238; and 16/325,575 would not meet the present claims. Therefore, the previous double patenting rejections over 16/307,578; 16/307,238; and 16/325,575 are withdrawn from the record.

Applicant primarily argues:
“Applicant submits that in view of Miyazaki's failure to teach the claimed "C + N ≤ 0.03%" and "Cr + Mo ≥ 19.0%", as recited in amended claim 1, and in view of Applicant's evidence of record establishing the impact of the amount of "C+N≤0.03%" and "Cr+Mo≥19.0%" in the composition, on the resulting properties such as corrosion resistance to condensed water, a prima facie case of obviousness cannot be maintained.”
Remarks, pg. 8
Examiner respectfully traverses as follows:
The data to establish unexpected results is unpersuasive as set forth below.
The data is not commensurate in scope with the scope of the present claims. Specifically, the data only shows the ferritic stainless steel using specific amounts of C, Si, Mn, P, S, Cr, Mo, Ni, Nb, Al, and N, and specific values of “C + N” and “Cr + Mo”, while the present claims broadly a ferritic stainless steel sheet having a chemical composition containing, by mass%, C: 0.025% or less, Si: 0.01% to 0.4%. Mn: 0.05% to 1.5%, P: 0.05% or less, S: 0.01% or less, Cr: 17.0% to 30.0%, Mo: 1.10% to 3.0%, Ni: 1.20% to 3.0%, Nb: 0.20% to 0.80%, Al: 0.001% to 0.10%, N: 0.025% or less, and the balance being Fe and inevitable impurities, in which relational expressions (1) and (2) are satisfied: (1) C +N ≤ 0.030% and (2) Cr + Mo ≥ 19.0%, where C, N, Cr, and Mo each denote the contents (mass%) of the corresponding element.

In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). Applicants have not provided data to show that the unexpected results do in fact occur over the entire claimed range of amounts of  C, Si, Mn, P, S, Cr, Mo, Ni, Nb, Al, and N and of the values of “C + N” and “Cr + Mo”.

Therefore the Examiner has fully considered Applicant’s arguments but they are unpersuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE CARDA whose telephone number is (571)270-1240.  The examiner can normally be reached on Monday-Friday 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D.M.C./Examiner, Art Unit 1732                                                                                                                                                                                                        

/CORIS FUNG/Supervisory Patent Examiner, Art Unit 1732